Order entered November 4, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00524-CV

                        BRIAN CAYCE BERTRAND, Appellant

                                            V.

 JOHN DAVID BERTRAND AND ANDREA GAIL ROBINSON BERTRAND, Appellees

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-11-15646

                                        ORDER
      Before the Court is Brian Cayce Bertrand’s October 14, 2014 Motion for Leave to File an

Amended Brief to Correct Errors and Omissions in References to the Record. We DENY the

motion.


                                                   /s/   ROBERT M. FILLMORE
                                                         PRESIDING JUSTICE